Citation Nr: 1317778	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  11-13 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to July 30, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from September 2002 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for PTSD, effective July 30, 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On the May 2011 VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal regarding the assigned effective date of service connection for PTSD, the Veteran indicated that he desired a hearing before a Veterans Law Judge, to be held via videoconference from the RO.  When he was contacted regarding this hearing request, however, he state that he wished to have his hearing at the Board's Washington, DC, offices.  The claims file was therefore sent to the Board for scheduling.  

In January 2013, the Veteran submitted a second VA Form 9, on which he again indicated his desire for a videoconference hearing from the RO.  The Veteran has a right to a hearing.  Because the Board may not proceed with an adjudication of the claim without affording him an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  Videoconference hearings are scheduled by the RO.


Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing, and ensure that notice of the hearing is sent to his current address. The case should then be processed in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


